Citation Nr: 1719207	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  08-26 624	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1976 to September 1982.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran's claims file is currently in the jurisdiction of the VA Regional Office (RO) in Roanoke, Virginia.  This matter was previously remanded in November 2011 and November 2014.

The Veteran requested and was scheduled for a hearing in May 2011. However, he failed to report for the hearing.  The Veteran was again scheduled for a hearing in May 2012, for which he failed to appear.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The issue on appeal was remanded in November 2011 to determine the Veteran's current mailing address and to schedule him for a Board personal or videoconference hearing before a Veterans Law Judge.  The Board stated that should the Veteran still be incarcerated, the appropriate prison authorities were to be contacted to inquire about the possibility of the Veteran being transported to a VA facility for the purposes of conducting the hearing. 

It was determined that the Veteran had been released from incarceration in March 2010.  An address in East Palo Alto, California was located for the Veteran, to which a letter dated March 2012 was sent informing him of the upcoming Travel Board hearing.  The Veteran did not appear.  It is unclear from the record if the letter was received by the Veteran.  

In November 2014 the issue on appeal was again remanded to determine whether the Veteran was incarcerated in a state or federal prison, and to determine his current mailing address.  Additionally, once located, the Veteran was to be scheduled for a Board personal or videoconference hearing before a Veterans Law Judge.  If the Veteran remained incarcerated, the appropriate prison authorities were to be contacted to inquire about the possibility of the Veteran being transported to a VA facility for a hearing.

In compliance with the remand directives, it was determined that the Veteran is currently incarcerated at the Lawrenceville Correctional Center in Lawrenceville, Virginia, as noted in a May 2015 VA Report of General Information.  Additionally, the Veteran's claims file contains a VA Report of General Information which notes a May 2015 conversation with Ms. G., a representative of the Lawrenceville Correctional Center, who advised that the facility did not have the video connectivity to conduct a video hearing, nor was the facility able to transport the Veteran to a VA facility to complete the hearing.  However, the record does not identify Ms. G.'s position within the facility, and it is unclear from the record whether Ms. G has the authority to determine the correctional facility's ability to accommodate the hearing request.

The May 2015 VA Report of General Information documenting the Veteran's current whereabouts in the Lawrenceville Correctional Center also contains a note stating that "the Veteran would like to still have a hearing, if possible."  As the Veteran has not withdrawn his hearing request, the Board finds that a remand is in order to determine whether his hearing request can be facilitated to the extent possible through applicable VA regulations and in accordance with his due process rights.  

While VA does not have authority under 38 U.S.C.A. § 5711 (West 2014) to require a correctional institution to release a Veteran so that VA can provide him the necessary hearing at the closest RO, the RO should again inquire as to whether the correctional institution has the facilities or equipment to support an electronic videoconference hearing.  The RO must seek a response from an appropriate prison official with the authority to report on the videoconference capabilities of the facility.  In addition, when a Veteran is incarcerated, a claimant's representative will be permitted to present evidence and call witnesses on behalf of the claimant.  VA is required to provide the Veteran with another opportunity for a hearing, and alternatively, his representative may present witnesses and evidence on his behalf.  Moreover, the Veteran may defer his appeal if he is to be released from incarceration in the near future, provide oral argument on an audio cassette to be transcribed, or submit written argument.

The Board further finds that a remand is necessary in order to afford the Veteran a VA examination to evaluate the nature and etiology of his right knee disorder.  VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Veteran has stated that he has experienced knee trouble since his active duty service. The Veteran served as a medical specialist in an airborne unit of the United States Army, which is the claimed source of the Veteran's disability.  The Veteran claims that he suffered knee damage due to walking and running, as well as jumping from planes during service.  Private medical records associated with the Veteran's claims file noted a moderately severe degenerative change particularly in the medial compartment of the right knee in August 2001.  The records later show a diagnosis of severe osteoarthritis in March 2003.  The submitted post-service medical records, however, do not contain an opinion concerning a connection between the Veteran's right knee disorder and his service.  The Board finds that such evidence necessitates a remand for an initial VA examination. See McLendon, 20 Vet. App. at 81.

The duty to assist incarcerated Veterans requires VA to tailor its assistance to meet "'the peculiar circumstances of confinement'" because these individuals are entitled to the same care and consideration given to their fellow Veterans.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (quoting Wood v. Derwinski, 1 Vet.App. 190, 193 (1991)).  VA does not have the authority to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See Bolton, supra.  Nevertheless, the VA Adjudication Procedure Manual (M21) contains a provision for scheduling examinations of incarcerated Veterans including: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination worksheets; or, (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See M21-1, Part III.iv.3.F.2.d.

As such, the AOJ should make attempts to schedule the appropriate medical examination in accordance with the VA Adjudication Procedure Manual provisions discussed above.  

Accordingly, the case is REMANDED for the following action:

1.  According to VA's procedures to accommodate incarcerated claimants who request a hearing, contact the correctional facility where the Veteran is incarcerated and inquire as to the feasibility (i.e., equipment, etc.) of scheduling the Veteran for a Board hearing at the facility via videoconference, or at the RO (either in person or via videoconference).  The name and title of the official contacted should be documented in the record.

If accommodations are feasible, the RO should make arrangements to schedule the Veteran (or alternatively his representative on his behalf), for the appropriate hearing before a Veterans Law Judge in accordance with applicable procedures and available accommodations. See, e.g., Veterans Benefits Administration Adjudication Procedures Manual M21-1 (M21), pt. 1, ch. 4, sec. 1(q).  The Veteran and his representative should be notified of the time and place to report for the hearing.

2.  If the Veteran's incarceration will prevent his appearance for a hearing, the RO should explore all reasonable avenues for accommodating the hearing request, bearing in mind that he is represented in his appeal.  See 38 C.F.R. § 20.700(b), (c) (if good cause is shown, representatives alone may personally present argument to the Board at a hearing, or may present such argument in the form of an audio cassette).  Thus, if it is not feasible for the Veteran to attend a hearing, inquire as to whether the Veteran's representative would like the opportunity to attend the hearing and present evidence or call witnesses on the Veteran's behalf.  

3.  If the scheduling of a VA hearing is not feasible in this case, written documentation to that effect should be included in the claims file.

4.  Undertake appropriate development to obtain any outstanding treatment records pertinent to the Veteran's claim, including records with the Federal Bureau of Prisons, California Department of Corrections, and Virginia Department of Corrections.  If necessary, ask the Veteran to provide new releases authorizing VA to obtain all records of private treatment. If the Veteran fails to complete necessary authorizations, inform him that he may obtain and submit the records himself.  If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken. The procedures outlined in 38 C.F.R. § 3.159 must be followed.

5.  The AOJ should take all reasonable measures to schedule the Veteran for the examination requested, and confer with the prison authorities to determine whether the Veteran may be escorted to a VA medical facility for examination.  See M21-1, Part III.iv.3.F.2.d.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  The RO should determine which option is the most feasible and document all attempts taken to schedule the Veteran for a VA examination related to his claim.

If the RO is unable to afford the Veteran an examination due to his incarceration, document in detail all of the steps taken in attempting to do so.

If the RO is able to afford the Veteran an examination, the claims folder, including this remand and any relevant records contained in the electronic system, should be sent to the examiner for review, if possible.  Consideration of such should be reflected in the completed examination report.  All findings should be reported in detail, and all opinions must be supported by a detailed rationale.

The examiner should comment on the Veteran's report of the onset and continuity of his right knee disorder since service, and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed right knee disorder is related to or had its onset during service.  If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so. 

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Following the above actions, review and readjudicate the issue of entitlement to service connection for a right knee disorder.  If this claim remains denied, furnish the Veteran with a supplemental statement of the case and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





